ORDER
PER CURIAM.
Saadia Mohammed appeals from the grant of summary judgment in favor of *454Steven Levitt, D.D.S. and Murray Appelb-aum, D.M.D., P.C. (“Practice”) on her petition for damages for breach of an employment contract. Mohammed contends the trial court erred in granting summary judgment in favor of the Practice because the parties entered into a valid employment contract on January 7, 2005 when the parties signed a letter of intent.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. There are no genuine issues of material fact and Steven Levitt, D.D.S. and Murray Appelb-aum, D.M.D, P.C. was entitled to judgment as a matter of law. ITT Commercial Fin. Corp. v. Mid-Am Marine Supply Corp., 854 S.W.2d 371, 376 (Mo. banc 1993). An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).